﻿Mr. President, it is a unique privilege for me to be here at this rostrum from which outstanding personalities, Heads of Government and State from all parts of the world, have spoken.
81.	I am pleased to be the spokesman for the constitutional President of Bolivia, Mr. Walter Guevara Arze, one of the Bolivians most closely linked with the United Nations and therefore well aware of what this institution means for the maintenance of peace.
82.	The presence of Mr. Salim Ahmed Salim as President of the thirty-fourth session of the United Nations General Assembly has a dual and special meaning. First, as a worthy representative of Africa, he confirms the vigorous participation of that continent in the destiny of the United Nations. His country, the United Republic of Tanzania, has been acting with its own personality at the regional level. Secondly, Mr. Salim has been one of the outstanding factors in the struggle for decolonization as well as in the struggle to eliminate all forms of racial discrimination. As we welcome in your person the revitalizing action of the African continent, I should like to express to you, together with the full solidarity of the Government and people of Bolivia with the struggle being waged by the African countries, our satisfaction at seeing you occupy this high post. We must recognize, however, that in your case it is no more than an act of justice, the consequence of a long struggle lasting more than 10 years in favour of all the noble causes defended by our Organization.
83.	My delegation also wishes to pay a tribute of appreciation to the former President, Mr. Indalecio Lievano Aguirre, who guided the work of the General Assembly with the skill, sagacity and distinction typical of an outstanding politician and diplomat.
84.	The selfless work of the Secretary-General, Mr, Kurt Waldheim, in the delicate tasks entrusted to his responsibility, has won for him our most sincere gratitude.
85.	The delegation of Bolivia, on its own behalf and on behalf of the nations of Latin America, has already welcomed the most recent State Member of the United Nations. Now that Saint Lucia occupies its seat in the General Assembly, I should like to repeat my congratulations on its admission to membership. I am sure that Saint Lucia will finally be able to overcome the dead weight of its feudal past and join the efforts of the third world in trying to achieve a better destiny for its people.
86.	The year 1979 is a special year in the history of ray country. It is now 100 years that it has been geographically land-locked and the country has returned to constitutional rule after 10 years of de facto governments. On these matters there is a genuine national consensus which is expressed in the unswerving will to recover our sovereign access to the sea and to consolidate freedom and democracy in our country.
87.	One hundred years ago today, 8 October, on the bridge of the warship Huascar the Peruvian Admiral Miguel Grau made history in the battle waged in the Bolivian waters off Angamos during the Pacific war. In a respectful tribute to Eduardo Abaroa and the heroes who defended the countries victims of aggression, I should like to express a few thoughts on the consequences for the continent left by that unjust and unjustified conflict.
88.	Upon leaving Bolivia, Marshal Antonio Jose de Sucre, Bolivia's chief deputy, and one of the founding fathers of the American countries, left a written message which anticipated what would be the main task of the fledgling Republic. He said:
"I shall ask from the nation yet another recompense—to keep up the work I have started and maintain the integrity and independence of Bolivia against all dangers."
89.	The difficulties that were encountered in the implementation of that message and the consolidation of the national State of Bolivia will be better understood if we look at its geographical position at the centre of the continent, where the Amazon, Plata and Pacific basins join. It is a point of continental fulcrum, which accordingly takes up and absorbs the tensions resulting from the conjunction of those powerful forces. Its problems will be understood more clearly if we recall that the original territory of the Republic was twice its present size and that various military and diplomatic actions redrew the map of South America at my country's expense.
90.	All that is part of history, and I mention it here only to highlight Bolivia's difficult struggle and its role as a State of regional balance. All that is part of history, except one point: the geographical land-enclosed status of my country. And when in this lofty forum I raise this matter and present it seriously and forcefully, I am aware that it is a present reality, a permanent factor of concern.
91.	Indeed, the seizure of my country's extensive coastline was not only the result of an unjust war of conquest but also an immense and fatal historical mistake. It is true that it solved the economic problems of the aggressor country, which for a century exploited the nitrate and mining wealth of Bolivian soil, but it is also true that it destroyed the regional balance, which has still not been restored, giving rise to a state of tension demonstrated by the arms race taking place in the region. What is more, it limited the possibilities for co-operation and understanding among our nations by affecting the role of link and bridge which my country must play in the region.
92.	By nature and compulsion Bolivia gravitates towards the Pacific Ocean, and this found expression geographically and physically in its undisputed possession of an extensive coastline on that ocean. The act of aggression which destroyed that natural relationship must be corrected as soon as possible. This is not only a requirement of Bolivia; it is a genuine continental need. It is an act of international justice, but it is also a precautionary yardstick for measuring regional peace and security. In a word, it is an American cause.
93.	Furthermore, the complete solidarity of the countries of America and the world is being expressed in ever more categorical terms not only as to the justice of our claim but also as to the urgency of settling it. To mention the most recent demonstration of this, there is the declaration of two thirds of mankind. At the Sixth Conference of Heads of State or Government of Non- Aligned Countries, held in Havana from 3 to 9 September 1979, the following text, whose clarity dispenses me from further comments, was adopted:
"The Heads of State or Government, meeting in Havana, gave their backing to the Republic of Bolivia's just and legitimate claim to recover its outlet to the Pacific Ocean with full sovereignty and invited the member States of the international community to declare their solidarity with this inalienable right of the Bolivian people. They also reaffirmed that constructive and fruitful security and peace in America demand a solution to the problem and accordingly supported all efforts to achieve that noble aim and the peaceful procedures set forth in the Charter of the United Nations." 
94.	Furthermore, the entry into force of the Torrijos- Carter Treaties on the Panama Canal,  which we had the honour and joy of witnessing a few days ago in Panama, proves that in the end justice does prevail over force, that victory does not confer right, that recourse to violence cannot consolidate territorial annexations, and that there is a way for the peaceful settlement of disputes when international public opinion supports and promotes just causes.
95.	Bolivia has recovered its status as a democratic country respectful of human rights, freedom of expression, freedom of political organization and freedom of trade-union movements. We have set up a Government reflecting the will of the people expressed in free elections. There are no political detainees, nor has any Bolivian been expelled from his country.
96.	What is said here in a few words is the result of a long and painful process. It is a national victory, to which civilians, the military, intellectuals and workers have contributed. It is, as I have said, the result of a national consensus, which, nevertheless, faces very difficult challenges before it can be finally consolidated.
97.	Foremost among these obstacles are economic problems, which are aggravated by external factors. Among these factors, I am bound to mention the bill now before the United States Congress authorizing the placing on the international market of 35,000 tons of tin from its non-commercial strategic reserves. If such a measure were to be adopted—a measure which would constitute an act of real economic aggression—Bolivia would suffer a most serious blow at a time when we are studying corrective measures to stimulate our economy, which is based essentially on the working of this mineral, representing more than 60 per cent of the total value of our exports.
98.	The background of this problem will help place it in its proper perspective. During the Second World War Bolivia contributed to the defence and consolidation of democracy by supplying tin at prices subsidized by its people. At the end of the war much of the tin ac-cumulated by the United States of America was designated as a “strategic reserve ", which by public law was intended to meet civilian and military needs in case of war. It is curious and paradoxical to note that the very tin which should be used in case of war is in time of peace being used to upset the conditions of the market for that scarce material and threaten the stability of the democratic process recently initiated in Bolivia.
99.	The effects of a drop in the price of tin in the economy and social structure of Bolivia would be profound and irreparable. I shall mention only a few. It is estimated that the per capita income would fall by $30 from a current figure of approximately $600 a year and that there would be a decrease in private and public investment in mining and a further decline in the productivity of that sector. It would be more difficult to develop and introduce more appropriate technologies for the operation of existing mines. Finally, production costs would continue to rise because of price inflation for imported goods and there would be more intensive exploitation of internal production factors, especially cheap labour.
100.	What would the United States stand to gain in exchange? Nothing. The economic and trade advantages of such a decision are imperceptible for a powerful country and bear no relation to what the political cost would be. It would only result in building up resentment and discredit for a political opening which in its time aroused hopes among the nations of the third world.
101.	Such practices, such manipulation of markets obviously do not contribute to the full enjoyment of human rights. They are not a forward step in the construction of a new international economic order. The countries members of the Latin American Economic System understand this. This was expressed by the tin- producing countries at their meeting at Djakarta in July of this year.  This is the conviction expressed by the Presidents of the Andean group of States, who have now in Panama approved a stance of active solidarity with the just claim of Bolivia.
102.	Because of such precedents, I should like to appeal for the understanding of all delegations here present in order that they may continue to give their firmest support to the position adopted by Bolivia and the tin-producing countries in the defence of their legitimate interests.
103.	I wish to confirm Bolivia's resolute participation in all actions designed to establish a new international economic order. This explains our recent adherence to the non-aligned movement as a full member. Bolivia's foreign policy is in accord with the purposes and objectives of the movement, and this has led us finally to join actively in the struggle to democratize international relations and to ensure the real participation of the developing countries in decisions that are vital to the destiny of mankind.
104.	We cannot sufficiently reiterate the need to consolidate co-operation among developing countries as a necessary requirement for the construction of a new international system. Agreements among the countries of the third world will always be ad hoc and transitory as long as no set of shared interests has been established. That is the transcendental meaning of integration and co-operation among developing countries. On the one hand, it is a matter of making use of the immense natural, technological, financial and human resources our nations possess for our own benefit, and, on the other, of laying the foundations for a joint external policy on ever firmer ground.
105.	As demonstrated by the frustrating negotiations that have taken place in various world forums, the existing order will not change merely because right is on our side. It will be changed when there is a change in effective power relationships between North and South. Indeed, the resolutions of international gatherings give formal recognition to changes that have already occurred in fact. The logical conclusion to be drawn from this is that we must not limit ourselves to calling for the establishment of a new international economic and political order; we must build it. The tool for accomplishing this task is co-operation among developing countries. Let us not ask others to do what we are able to do on our own.
106.	This is the experience the Andean Group can contribute to the cause of the third world. Ten years ago, the Cartagena Agreement was signed, initiating one of the most advanced processes of integration in the world. Once a solid structure of co-operative relations has been established, the Andean Presidents decided to promote that group's joint participation in continental political problems, beginning with a discussion of the case of Nicaragua within the framework of the Organization of American States [OAS]—with positive results that are a matter of public knowledge.
107.	On the occasion of the Sixth Conference of non- aligned countries in Havana, the countries members of the Andean group again stated their joint position on matters of world concern.
108.	On 2 October of this year, at Panama, the Andean Presidents signed a document recording further common action, including joint participation in the ninth regular session of the General Assembly of the OAS to be held at La Paz on 22 October of this year, a meeting intended to present a new image and set forth planning for the inter-American system in the forthcoming decade.
109.	The Andean group is confident that democratic systems of government will be established in Latin America in which the exercise of power will derive from the legitimate and free expression of the will of the people and a better situation will be created to promote measures for the political normalization of the continent and the enjoyment of human rights with the greatest respect for the principle of non-intervention. This does not mean, obviously, that the Andean Group is an association directed against anyone else. On the contrary, precisely because it is democratic, its international conduct is guided by ideological pluralism. It is a movement designed to unite, not to divide.
110.	We also wish to express our concern at the tensions existing in some areas of the continent and our confidence that the countries of those regions will be able freely to choose their own paths to well-being free from outside pressures or attempts designed to involve them in the play of alien economic, strategic or hegemonistic interests.
111.	For the second year, my country is serving as a non-permanent member of the Security Council. This is the second time we have occupied this lofty position in the most important United Nations organ for the maintenance of peace. Our presence in the Security Council has enabled us to practise genuine non- alignment, that is, to act from a position equally removed from the poles of world power and to serve the cause of detente and peace in a positive manner.
112.	Bolivia, as a country that practises ideological pluralism, has been able to act in complete independence and with no commitment other than to justice, with the intention of making a firm contribution to peaceful solutions. We have supported the actions of liberation movements and will continue to do so as long as the desire to perpetuate colonialist systems or to create new forms of exploitation under different names exits.
113.	If there are no further acts of violence against the front-line States and if there is compliance with the resolutions approved by the Security Council and the General Assembly with regard to the problem of Zimbabwe, we are prepared to co-operate in any peace negotiation that takes into account the legitimate interests of the peoples of Africa and their right to self- government free from any tutelage. The same applies to Namibia and the constant threats and attacks against Zambia, Angola and Mozambique.
114.	We are following with particular attention the complex problem of Cyprus. We are pained to see that heroic island divided and occupied militarily. We believe that negotiations between Greek Cypriots and Turkish Cypriots must be resumed as soon as possible. We sincerely hope that after five long years of waiting, reason and justice will prevail, and that both communities will return to peaceful coexistence under the government of their own authorities.
115.	Another of the major problems the Security Council has had to consider is the occupation of Lebanon by foreign forces. My delegation has supported all measures recommended by the Secretary-General to alleviate, at least in part, the suffering of that heroic and victimized people. Bolivia, together with the other members of the Security Council, has striven by its support to contribute to the Lebanese Government's recovery of authority over its territory. Bringing about the withdrawal of the forces that have made that country an arena for confrontation and achieving the recovery and consolidation of the national Government with full authority over the territory has been and will continue to be an arduous task. We fervently hope that it will be accomplished successfully.
116.	Bolivia has followed with particular attention the development of events in the Middle East. We have given our complete and unwavering support to Security Council resolution 242 (1967), whose balance we consider to be equitable and just. On the one hand, it consolidates the existence of the State of Israel and, on the other, it clearly condemns the occupation of Arab territories by force and demands their prompt return. We support the inalienable right of the Palestinian people to a homeland of their own where they can establish a sovereign State. Similarly, we support the State of Israel's right to exist within secure and recognized boundaries, and recommend to the parties that they approach this pressing and explosive situation realistically and comprehensively.
117.	The delegation of Bolivia was pleased to see the inclusion of the item proposed by Romania entitled "Settlement by peaceful means of disputes among States". We consider that such a bold initiative merits attentive and positive analysis by this Assembly, since it is a significant contribution to the applicability of the procedures established under Article 33 of the Charter.
118.	As a developing country beset by social and economic problems, Bolivia could hardly remain impassive at the arms race taking place throughout the world. The horrifying statistics on the arms race among the large and medium-sized Powers are all too well known for me to repeat them here, as are the astronomical amounts devoted to increasing their military arsenals but we can hardly be impassive observers. All countries that wish to live in peace must adopt a positive attitude towards general and complete disarmament. The arms race among the countries of the region and of the world blatantly flouts the majority will of the international community. The allocation of voluminous resources to so censurable an end when they could be used for the economic and social development of peoples is absolutely intolerable.
119.	As a country with a profound desire for peace, we add our voice to those of all the delegations in this Assembly that have advocated approval of the treaty resulting from the second round of SALT and the early convening of the World Disarmament Conference, whose very title is a warning in the face of the risk of a tragic nuclear holocaust.
120.	In conclusion, I wish to express the earnest intent of the delegation of Bolivia to continue to lend its firmest support to the solution of the grave problems afflicting mankind, by sharing responsibilities and efforts with all nations represented within this international conclave.